WACHOVIA COMMERCIAL DEPOSIT AGREEMENT THIS AGREEMENT is made as of the 13th day of June, 2003 by and between WACHOVIA BANK, NATIONAL ASSOCIATION ("we") and THE PRUDENTIAL INSURANCE COMPANY OF AMERICA. I. DEPOSIT ACCOUNT AGREEMENT – 1. LEGAL EFFECT OF AGREEMENT. This Agreement governs all commercial deposit accounts established with Wachovia Bank, National Association and supercedes any previous deposit agreement. The words "you," "your" and "yours" as used in this Agreement mean the person, partnership, corporation, association, limited liability company or other entity that maintains one or more deposit accounts with us including, but not limited to, all owners and signers on the account. The words "we," "us," "our," and "Bank" as used in this Agreement mean the Wachovia Bank in the state where we maintain your account. When you open, use and/or maintain an account with us, you are agreeing to the terms of this Agreement, including the fees and charges agreed to in writing by the parties hereto. Our deposit relationship with you is that of debtor and creditor, and you agree that we are not in any way acting as a fiduciary for you or for your benefit. 2. SCOPE OF AGREEMENT. This Agreement only applies to business accounts. Businessaccounts are those accounts established by a partnership, corporation, association, limited liability company or other entity operated on a for-profit basis; a corporation or an association operated on a not-for-profit basis; a governmental unit; and an individual who intends to use the account for carrying on a trade or business (hereinafter collectively referred to as "business"). The business and each person who signs this Commercial Deposit Account Agreement, any resolution or any other separate written authorization concerning an account, represents to and agrees with us that, (a) the business has taken all actions necessary to open and maintain the account, (b) all resolutions or other authorizations given to us by or on behalf of the business are true, accurate and complete in all respects, (c) all assumed or fictitious names used by the business have been duly registered or filed with the applicable governmental authorities, and (d) each person whose name is written or printed on the authorization documents supplied by you to us, or on any resolution or any other separate written authorization concerning the account has complete authority to bind the business in all transactions involving any account. The business agrees to notify us promptly in writing of any change in its form of organization or ownership or in the authority of any person with respect to the account or any transactions relating to it. We also reserve the right to require a partnership, corporation or other legal entity to give separate written authorization telling us who is authorized to act on its behalf. We may conclusively rely upon written instructions from the secretary or assistant secretary (or equivalent officers) of the business. We are authorized to follow the directions of a person designated as having authority to act on the entity's behalf until we receive written notice that the authority has been terminated and have had a reasonable time to act upon that notice. 3. DEPOSITS. You may make deposits to your account in person at our financial centers, by mail or by any other method that we make available, such as at any Wachovia Automated Teller Machine (ATM) and at certain non-Wachovia ATMs. You are encouraged to use your personalized deposit slips in order to help us credit deposits to your account as soon as possible and to minimize errors. If you do not use your personalized deposit slips, you agree that we will not be liable to you for any errors resulting from your use of a counter deposit slip, whether completed by you or one of our employees, unless such error is caused by our gross negligence or willful misconduct. We are not responsible for deposits made by mail, night depository or other outside depository until we actually record the receipt of those deposits in our books and records.We have the right, but are not obligated, to endorse any items submitted for deposit to your account and to deposit them into your account and the right not to accept items that contain multiple, missing, or improper endorsements. We also have the right to limit, refuse, hold, or return any deposit. You agree to reimburse us for any loss or expense (including, without limitation, attorneys' reasonable fees and the costs of litigation) we may incur because you fail to endorse an item exactly as it is drawn or resulting from or arising out of any return of any deposited item for any reason whatsoever. The foregoing sentence notwithstanding, you shall not be required to reimburse us for any loss or expense (including, without limitation, attorneys' reasonable fees and the costs of litigation) we may incur because we failed to endorse an item exactly as it is drawn through our lockbox service. If we receive an item on a weekend, holiday or after our "cut-off' hour on a business day, the item is deemed to have been received on our next business day. You agree that our count of the coins and currency in your deposit shall be conclusive as to the amount. Our business days and cut-off hours are subject to change from time to time at our discretion upon prior notice to you. We reserve the right to make adjustments to your account, in our sole discretion, for computation or other errors to your account. We will notify you of such adjustments in a timely manner. 4. COLLECTION OF ITEMS. In receiving items for deposit or collection, we act as your collection agent and assume no responsibility beyond the exercise of ordinary care. Special instructions for handling an item are effective only if made in writing and given to us along with the item in question. We will not be liable for default or negligence of our correspondent banks or for loss in transit, and each correspondent bank will only be liable for its own negligence. You are responsible for reconstruction and proof of loss of any items, including checks and other negotiable instruments, included in deposits that are lost or stolen in transit before we have received and accepted the deposit. Further, you agree to fully cooperate and assist in the reconstruction of any items, including checks and other negotiable instruments, included in deposits that are lost or stolen in transit after we have received and accepted the deposit. Items and their proceeds may be handled in accordance with applicable Federal Reserve regulations and operating circulars, Clearing House Association or Funds Transfer System rules, and contractual arrangements with other financial institutions. All deposited items (including those drawn on another account at the Bank) are credited subject to final payment and our receipt of cash proceeds. If you deposit foreign currency or items that are denominated in a foreign currency into your U.S. Dollar account, the final credit to your U.S. Dollar account will be based on the exchange rate in effect at the time we receive final payment for that item. Without prior notice to you, we may charge back any item at any time before final payment, whether returned or not, and we may also charge back any item drawn on us if the item cannot be honored against the drawer's account. We are authorized to pursue collection of previously dishonored items, and 2 in so doing we may permit the payor bank to hold an item beyond the midnight deadline. In the event of any conflict between the terms of this Agreement and the terms of any lockbox service description, the terms of such lockbox service description shall govern. If any check or other item deposited in your account is returned to us by the bank on which it was drawn through the Federal Reserve, a clearing house or other normal check return channels, we may accept that return and charge the check or other item back against your account without regard to whether the bank on which the check was drawn returned the check before its midnight deadline. Furthermore, if, after a check or other item deposited into your account is finally paid, it is returned to us by the bank on which it was drawn because someone has made a claim that the check or other item was altered, forged unauthorized, or should not have been paid for some other reason, we may debit your account for the amount of the item. If you have insufficient funds in your account to cover a returned item, we may overdraw your account in accordance with this Agreement in an amount equal to such check or other item. You agree to reimburse us for any costs or expenses we incur in connection with any such claim (including, without limitation, attorneys' reasonable fees and court costs) and agree that we may impose service fees against your account for processing any such claim as reflected in the schedule of fees upon which you and we have mutually agreed in writing. The foregoing sentence shall only apply to claims which you in good faith agree are valid, or in which the bank on which the check is drawn, any collecting or intermediary bank, the drawer, any holder, or the payee is the prevailing party in a litigation or arbitration and the time for appeal, if any, has expired. At your request, we agree that we will attempt to dispute by reasonably available means any return items or warranty claims against us on account of items deposited or credited to your account; provided we shall not be liable to you for our failure to dispute such return item or warranty claim unless such failure directly causes a loss to you. Further, our obligation to dispute any return items or warranty claims shall be limited to taking actions specifically authorized by regulations or clearing house rules (such as returning an item "without entry") and we shall have no obligation to file any lawsuit or take any action which we deem to be unreasonable or impractical. 5. PAYMENT OF CHECKS AND OTHER WITHDRAWALS. We may refuse to pay any check or other item drawn against your account or used to withdraw funds from your account if such item is not on a form we have approved. We also reserve the right to refuse to pay any check or other item drawn against your account or used to withdraw funds from your account if the transaction is made in a manner not specifically authorized for your account, if made more frequently or in a greater number than specifically permitted for your account, or if made in an amount less than the minimum withdrawal or transfer specifically permitted for your account. If you issue checks for payment with duplicate serial numbers, this will impair the bank's ability to protect your account; thus, you will have issued such checks at your own risk and we shall not be liable for such transactions. Withdrawals are generally made first from finally collected funds and, unless prohibited by law or by our Schedule of Fees and Funds Availability for Commercial Accounts policy, we have the right to refuse to pay any check or other item drawn against uncollected funds, impose a special fee for each such item, or both. We may pay checks or other items drawn upon your account (including those payable to us or on which we may be liable) in any order determined by us, even if paying a particular check or item results in an insufficient balance in your account to pay one or more other items that otherwise could have been paid outof your account if we paid the checks and other items in a different order. Without prior notice to 3 you, we may change the order in which we generally pay items. From time to time, a person who is not our customer may attempt to cash a check that you have written on your account with us. Cashing an item for a non-customer exposes us to certain risks that are not present if the item is deposited at another financial institution and presented to us through the check collection system. As a result, as long as we are not in violation of any applicable state law or regulation, we may charge a non-customer a fee to cash an item (including a payroll check) that is drawn on your account with us unless prohibited by applicable law, and we may impose various additional identification, security and other requirements on a non-customer seeking to cash an item at one of our financial centers. These requirements may include, without limitation, submitting one or more forms of identification, providing thumbprints or other identifiers, and using specified teller lines that may only be available at specially designated locations. You agree that we will not be liable for wrongful dishonor for refusing to cash the item if the payee refuses or fails to pay the fee or comply with such reasonable and lawful security measures. We reserve the right to limit the amount of funds that may be withdrawn from your account in cash for various reasons including, without limitation, the amount of currency that is available at a particular financial center. This limitation is in addition to those set forth in other sections of this Agreement. 6. AUTHORIZED SIGNATURES. The authorized signatures for an account are those reflected on the Signature Card, or on any resolution or other separate written authorization relating to the account received by us. For the payment of funds and for other purposes relating to any account you have with us, we are authorized to recognize those signatures, but we will not be liable to you for refusing to honor a check or other signed instructions if we believe, in good faith, that the signature appearing on such checks or instructions is not genuine. If samples of authorized signatures are not returned, you agree that we will not be liable to you for honoring checks or other signed instructions if we believe in good faith that the signature appearing on such checks or instructions is authorized.
